DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Schlier on 12 January 2021.

The application has been amended as follows: 
The Abstract is to be replaced with the following paragraph:
A method of production of a 3D microelectronic device includes assembling a structure comprising a lower level with a component partially formed in a first semiconductor layer with a support provided with a second semiconductor layer in which a transistor channel of an upper level is capable of being produced, the second semiconductor layer being capped with a dielectric material layer capable of forming a gate dielectric,  forming a capping layer arranged on the dielectric material layer, and potentially capable of forming a lower gate portion of the transistor, and defining a gate dielectric zone and an active zone of said transistor by etching the dielectric material layer 

The new claim listing is as follows: 
1. (Currently Amended) A method for producing a microelectronic device provided with several superimposed levels of electronic components, the method including:
a) assembling a structure with a support, said structure comprising at least one lower level provided with at least one electronic component at least partially formed in a first semiconductor layer, said support being provided with at least one second semiconductor layer in which at least one channel region of at least one transistor of an upper level is capable of being produced, said support being provided with a dielectric material layer arranged on the second semiconductor layer and in which at least one gate dielectric zone of said transistor is capable of being formed in the dielectric material layer,
b) forming a capping layer arranged on said dielectric material layer and which includes a semiconductor material, and
c) defining at least one active zone of said transistor by etching the second semiconductor layer, the capping layer protecting said dielectric material layer during this etching.

2. (Currently Amended) The method according to claim 1, including between step a) of assembly and step b) of formation of the capping layer: 
[[-]] thinning said dielectric material layer.

3. (Currently Amended) The method according to claim 1, wherein said support comprises a semiconductor on insulator type substrate in which the dielectric material layer is arranged between the second semiconductor layer and a semiconductor support layer, the method including after said assembly the removal of the support layer so as to reveal said dielectric material layer.

The method according to claim 1, wherein the method further includes, after the etching step c), the formation on said capping layer of a block of gate material, the capping layer and the block of gate material forming respectively a lower portion and another portion of a gate electrode of said transistor.

5. (Currently Amended) The method according to claim 1, in which the method further includes, after the etching step c) and prior to the formation of a gate block, the removal of said capping layer at least facing said active zone or instead the removal of said capping layer at least facing another active zone formed at the etching step c) whereas said capping layer is conserved facing said active zone.

6. (Currently Amended) The method according to claim 1, wherein said capping layer is or includes a doped semiconductor material layer 

7. (Currently Amended) The method according to claim 1, wherein said capping layer is formed of a stack of several layers of different materials.

8. (Currently Amended) The method according to claim 1, wherein the semiconductor material is doped in situ during the deposition thereof.

9. (Currently Amended) The method according to claim 6, 

10. (Currently Amended) The method according to claim 9, wherein said semiconductor material layer of said capping layer has a thickness comprised between 5 nm and 20 nm, the implantation being followed by at least one diffusion annealing of dopants at a temperature below 550°C or by a diffusion annealing performed by nanosecond laser.

11. (Currently Amended) The method according to claim 1, wherein after step c) of formation of the active zone and prior to a formation of a block of gate material, the method includes the formation of insulator blocks around the active zone.

12. (Currently Amended) The method according to claim 11, wherein the insulator blocks on either side of the active zone are formed so as to have a height greater than that of a stack formed of the second semiconductor layer, the gate dielectric layer and the capping layer.

13. (Currently Amended) The method according to claim 12, wherein the formation of a gate of said transistor includes the deposition of a metal or semiconductor layer on said stack and on said insulator blocks.

14. (Currently Amended) The method according to claim 11, wherein after step c) of formation of the active zone and prior to step d) of formation of the insulator blocks, a passivation of the lateral sides of the active zone is carried out.

15. (Currently Amended) The method according to claim 1, in which the support assembled to said structure at step a) further comprises a conductor layer capable of forming a ground plane or a rear control electrode of the channel region of said transistor.

16. (New) The method according to claim 1, wherein said capping layer is said semiconductor material layer.

17. (New) The method according to claim 1, wherein said capping layer includes a metal layer.

in situ during the deposition thereof.

19. (New) The method according to claim 1, wherein semiconductor material layer comprises a polysilicon layer.

20. (New) A method for producing a microelectronic device provided with several superimposed levels of electronic components, the method including:
a) assembling a structure with a support, said structure comprising at least one lower level provided with at least one electronic component at least partially formed in a first semiconductor layer, said support being provided with at least one second semiconductor layer in which at least one channel region of at least one transistor of an upper level is capable of being produced, said support being provided with a dielectric material layer arranged on the second semiconductor layer and in which at least one gate dielectric zone of said transistor is capable of being formed in the dielectric material layer,
b) forming a capping layer arranged on said dielectric material layer and is or includes a metal layer, and 
c) defining at least one active zone of said transistor by etching the second semiconductor layer, the capping layer protecting said dielectric material layer during this etching.

21. (New) The method according to claim 20, wherein said capping layer comprises a stack of metal layers.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-4 and 6-11) in the reply filed on 12/8/2020 is acknowledged.
Claims 5 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. Election was made without traverse in the reply filed on 12/8/2020.
Claims 1-4 and 6-11 are allowable. The restriction requirement among Species I-V , as set forth in the Office action mailed on 9/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/15/2020 is withdrawn.  Claims 5 and 12-15, directed to Species II-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a method for producing a microelectronic device provided with several superimposed levels of electronic components, the method including: where said capping layer includes a semiconductor material, and including all limitations.
The closest prior art, Fenouillet-Beranger et al (US 2016/0365342 and Fenouillet-Beranger hereinafter), discloses a method for producing a microelectronic device provided with several superimposed levels of electronic components (Figs. 1-9B), the method including:
a) assembling a structure (N1) with a support (Fig. 2; [0065]-[0067]), said structure comprising at least one lower level (lower level is N1, which is all of Fig. 1) provided with at least one electronic component (T11 and T12) at least partially formed in a first semiconductor layer (11), said support being provided with at least one second semiconductor layer (42) in which at least one channel region of at least one transistor of an upper level is capable of being produced ([0068]), said support being provided with a dielectric material layer (51) arranged on the second semiconductor layer and in which at least one gate dielectric zone of said transistor is capable of being formed in the dielectric material layer (Fig. 2; [0069]-[0070]), 
b) forming a capping layer (53) arranged on said dielectric material layer, and 
c) defining at least one active zone of said transistor by etching the second semiconductor layer, the capping layer protecting said dielectric material layer during this etching (Fig. 3B; [0072]-[0074]).
As to claim 20: the prior art of record fails to teach in combination a method for producing a microelectronic device provided with several superimposed levels of electronic components, the method including: where said capping layer includes a metal layer, and including all limitations.
The closest prior art, Fenouillet-Beranger et al (US 2016/0365342 and Fenouillet-Beranger hereinafter), discloses a method for producing a microelectronic device provided with several superimposed levels of electronic components (Figs. 1-9B), the method including:
a) assembling a structure (N1) with a support (Fig. 2; [0065]-[0067]), said structure comprising at least one lower level (lower level is N1, which is all of Fig. 1) provided with at least one electronic component (T11 and T12) at least partially formed in a first semiconductor layer (11), said support being provided with at least one second semiconductor layer (42) in which at least one channel region of at least one transistor of an upper level is capable of being produced ([0068]), said support being provided with a dielectric material layer (51) arranged on the second semiconductor layer and in which at least one gate dielectric zone of said transistor is capable of being formed in the dielectric material layer (Fig. 2; [0069]-[0070]), 
b) forming a capping layer (53) arranged on said dielectric material layer, and 
c) defining at least one active zone of said transistor by etching the second semiconductor layer, the capping layer protecting said dielectric material layer during this etching (Fig. 3B; [0072]-[0074]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813